DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/1/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-10 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 is directed toward a method of manufacturing an article of footwear comprising, inter alia, providing an element having a first elastomeric material including a UV radiation curable millable polyurethane gum, placing the element in contact with a second area of an upper comprising a UV curable elastomeric material, and affixing the element to the upper. 
Tamm [US2014/031098, previously cited] discloses a method of making an article of footwear. Tamm discloses attaching an element to an upper. Tamm does not disclose the element and upper being in contact with UV curable elastomeric materials of both the element and the upper.  Tamm also does not disclose a UV curable millable polyurethane. 
Foley [US2004/0087754, previously cited] discloses millable gum polyurethane, but does not disclose attaching an element to an upper at contacting areas with UV curable elastomeric materials of both the element and the upper.  
Reichel [US2016/0362552, previously cited] discloses a millable polyurethane gum that is UV curable.  Reichel does not disclose attaching an element to an upper at contacting areas with UV curable elastomeric materials of both the element and the upper.  
Claim 1 is allowable as the prior art fails to disclose attaching an element to an upper at contacting areas with UV curable elastomeric materials of both the element and the upper in combination with the other requirements of the claims.  Claims 2-3, 6-10 and 21-31 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 14, 2021